Citation Nr: 0203776	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  94-44 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES               

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for arthritis of multiple joints.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a heart disability.  

(The additional issues of entitlement to service connection 
for systemic scleroderma (including arthritis and a heart 
disability secondary to this disability); entitlement to 
benefits under 38 U.S.C.A. § 1151 (West 1991) for systemic 
scleroderma due to VA failure to timely diagnose and treat 
this disability; and entitlement to benefits under 
38 U.S.C.A. § 1151 (West 1991) for additional respiratory 
disability due to VA treatment on July 19, 1996, will be the 
subjects of a later decision.)  

WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from December 1961 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Albuquerque 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in April 1997, when 
it was remanded to the RO for further development.  

It is not entirely clear from the current record, especially 
considering the supplemental statements of the case issued in 
April 2000 and August 2001, whether the RO has continued to 
deny the reopening of the old claims at issue in this appeal, 
or whether it has reopened those claims and then denied them 
on the merits.  However, the Board has a legal duty to 
consider the new and material evidence issue regardless of 
the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Moreover, if the 
Board finds that new and material evidence has not been 
presented, that is where the analysis must end.  Butler v. 
Brown, 9 Vet. App. 167 (1996).  Thus, the Board must make its 
own independent determination concerning whether new and 
material evidence has been received with respect to the two 
issues listed on the cover page.  

This case was returned to the Board from the RO in November 
2001, long after the enactment in November 2000 of the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Thus, the RO has had the 
opportunity to fully consider and apply the notification and 
(insofar as they apply to attempts to reopen old claims) the 
development assistance provisions of that statute in the 
present case.  The appellant has been kept fully informed by 
means of the statement of the case in October 1994 and 
several supplements thereto of the evidence which he needed 
to submit in order to reopen his claims seeking service 
connection for arthritis and a heart disability.  
Furthermore, he has not identified any such evidence which is 
not already of record.  

During the course of this appeal, the appellant has also 
claimed entitlement to service connection for arthritis and a 
heart disability as secondary to systemic scleroderma, for 
which service connection is also claimed.  See 38 C.F.R. 
§ 3.310(a).  However, these are either new claims or part of 
the claim seeking service connection for systemic 
scleroderma, which the Board will consider later.  See 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  


FINDINGS OF FACT

1.  Entitlement to service connection for arthritis and a 
heart disability has been denied by unappealed rating actions 
dated in September 1989.  

2.  Evidence received since September 1989 fails to establish 
that either arthritis or a heart disability was present in 
service or within one year of the appellant's discharge from 
active service in September 1964, or that either disability 
is otherwise related to service.  Consequently, this new 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the two claims at issue.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim seeking service connection for arthritis of 
multiple joints.  38 C.F.R. § 3.156(a) (2001).  

2.  New and material evidence has not been received to reopen 
the claim seeking service connection for a heart disability.  
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, either 
arthritis or cardiovascular disease, including hypertension, 
may be presumed to have been incurred in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  Of course, 
service connection can be granted for any disease diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for both arthritis and a 
heart disability was initially denied by rating actions dated 
September 5 and 27, 1989.  In general, competent medical 
evidence of record at that time, including the service 
medical records, did not establish the presence of arthritis 
earlier than 1970, or the existence of a heart disability 
earlier than 1986, much more than one year following the 
appellant's separation from active service in 1964.  It was 
therefore held that these disabilities were too remote in 
time from service to be related to any incident occurring in 
service.  

The appellant was notified of these unfavorable 
determinations, and of his appellate rights, by letters dated 
September 21 and 28, 1989, and he did not initiate a timely 
appeal by filing a notice of disagreement within one year of 
those notification letters.  Consequently, the September 1989 
rating actions became administratively final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (2001) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment; but, in any event, it applies 
only to claims to reopen received on and after August 29, 
2001.  The appellant's present claims to reopen were received 
in July 1992, so this new amendment does not apply to this 
case.  

Evidence received since September 1989 documents ongoing 
medical treatments for both disabilities, but this new 
evidence reflects no competent medical evidence documenting 
the presence of either disability in service, or relating the 
onset of either arthritis or a heart disability to any event 
which occurred during the appellant's active military 
service.  In essence, all of the new evidence is cumulative 
of the evidence already considered by VA, which indicated 
that both claimed disabilities appeared many years after 
service and were unrelated to service.  Accordingly, the 
Board has concluded that new and material evidence to reopen 
either claim has not been received.  


ORDER

As to both issues, the appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

